Title: Memorandum, 14 July 1798
From: Washington, George,McHenry, James
To: 



Mount Vernon [14 July 1798]

Subjects respectfully submitted to the consideration of the General of the armies of the United States by the Secry of War
1. Will it be proper that the President should forthwith, proceed to appoint the officers to the army proposed to be immediately raised, by the bill pending before Congress “to augment the army of the U.S. and for other purposes.”
or
will it be expedient to defer, until the principal part of the troops are inlisted, the appointment of all the general officers of the said army, excepting the Inspector General and such staff officers as may be necessary to the formation & discipline of regiments.
or
will it be better, that the whole of the officers be immediately appointed, in order that as little time as possible may be lost in forming and disciplining both officers and men for actual service, noticing only to those officers who may not be immediately wanted, that their pay &c. will not commence till called upon to do duty with the army.
2d Will it be expedient that the President should appoint, as soon as proper characters can be selected, the officers to the 10,000 troops of the Provisional army, and that they should be furnished with such instructions and orders, as will enable them to proceed to inlist the men, whenever the President shall declare by Proclamation or otherwise, that the measure has become necessary.
3. May advantages be expected to result from the appointment of Field officers in the respective states to take the command of such volunteer companies therein, as may offer their services to

the President and be accepted, as to render such appointments adviseable.
 
Answers

14 July 1798

[1.] If the Bill pending in Congress for augmenting the present force of the United States should pass into a Law, It becomes the duty of the President to carry that law into execution promptly. Of course all such Officers as are necessary for the purpose of Recruiting—Inspecting the Recruits—superintending their discipline &ca at the several places of Rendezvous must be appointed without delay. The necessity of appointing the higher grades is not so urgent; but, in my opinion the sooner these are also fixed on, and their acceptance’s known the better. Not however to be called out, nor to receive the pay & emoluments of Office until their services are required, which circumstances must decide.
2d It would be inexpedient, I conceive, to appoint, but very proper to fix, upon the General & field officers (Colonels Commandants at least) for the Provisional Army, without much delay; and know whether they would accept the appointments that are announced to them. To proceed further might excite alarm and give rise to remarks which would be more than a counterpoise to the facility intended to be answered by it.
3d If two things could be combined, and the evidence thereof pretty well ascertained, the measure would certainly be advantageous. These are, that the Field Officers should be composed of proper & fit men—and acceptable to the companies; but if both cannot be attained the first is most important and ought to be preferred.

Go: Washington

